December 22, 2016 Mr. Ethan Horowitz BY EDGAR Accounting Branch Chief Office of Natural Resources Division of Corporation Finance Securities and Exchange Commissiontreet, N.E., Mail Stop 4628Washington, D.C. 20549 Re: Essendant Inc. Form 10-K for Fiscal Year Ended December 31, 2015 Filed February 19, 2016 Form 10-Q for Fiscal Quarter Ended September 30, 2016 Filed October 26, 2016 File No. 000-10653 Dear Mr. Horowitz: The purpose of this letter is to confirm our understanding, based on my phone conversation with you on December 22, 2016, that the Securities and Exchange Commission has taken no exception to our request for additional time to respond to the comments identified in your letter dated December 20, 2016.As discussed, our response will be provided on or before January 13, 2017. Very truly yours, /s/Christine Ieuter Christine Ieuter Vice President, Controller and Chief Accounting Officer ESSENDANT One Parkway North Boulevard, Suite 100, Deerfield, IL 60015 O
